Title: To Thomas Jefferson from La Platière, 22 December 1787
From: La Platière, Sulpice Imbert de, Comte de
To: Jefferson, Thomas



Monsieur
Paris rue Meslé no. 58. Le 22 Xbre 1787.

Une Des plus Nobles fonctions d’un historien est de pouvoir transmettre a La posterité Les noms des Grands hommes qui ont Bien merité De Leur patrie. J’aurai souvent occasion De parler Dans Mon ouvrage Des heros qui ont Coôperés a La révolution Des etats de L’amerique septentrionale, c’est a ce titre que j’ai l’honneur de Demander a votre Excellence, La permission De lui dédier un procès historique De ce quil y a de plus interessant dans cette Grande révolution. Si les manes des Guerriers qui ont sacrifiés Leur vie pour L’amour De La liberté sont sensibles aux hommages qu’on Leur Rend, elles ne pourront qu’applaudir au Choix que j’ai fait. Le roi mon maitre, a bien voulu m’accorder cette Grace pour Le Cardinal D’amboise, Le roi de prusse pour frederic Deux, votre Excellence aura sans doute La meme Bonté.
Je suis avec un sincere Respect De votre Excellence Le Tres humble et tres obeissant serviteur,

Le Comte De La PlatiereColonel de Troupes Legeres.

